Citation Nr: 0321851	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 15, 1998 
for the assignment of a 40 percent evaluation for 
spondylolisthesis, lumbosacral spine, L1-S1, with disc space 
narrowing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
February 1976.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted an 
increased evaluation from 10 percent to 40 percent for 
service-connected spondylolisthesis, lumbosacral spine, L1-
S1, with disc space narrowing, and assigned an effective date 
of October 31, 2000, for that increased evaluation.  The 
veteran timely disagreed with the assigned effective date in 
May 2001, and, following issuance of a statement of the case 
(SOC) in January 2002, the veteran submitted a timely 
substantive appeal later that same month.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in July 2002.  Thereafter, the DRO granted an 
effective date of January 15, 1998, for the 40 percent 
evaluation for service-connected spondylolisthesis, 
lumbosacral spine, L1-S1, with disc space narrowing.  The 
veteran continues to disagree, arguing that an effective date 
of January 15, 1997, should be assigned.

The veteran also perfected an appeal concerning an effective 
date prior to October 31, 2000, for the grant of service 
connection for residuals of a varicocele with epididymitis.  
By a rating decision issued in January 2003, the RO assigned 
an effective date of January 15, 1998, for the award of 
service connection for residuals of a varicocele.  By a 
statement submitted to the Board in May 2003, the veteran 
indicated that there was only one issue to be determined in 
his case as appealed, a claim for an effective date prior to 
January 15, 1998 for an assignment of a 40 percent evaluation 
for a service-connected lumbar disability.  The veteran's 
written withdrawal of the claim for an earlier effective date 
for a grant of service connection for residuals of a 
varicocele with epididymitis is valid.  38 C.F.R. § 20.204 
(2002).  That claim is therefore no longer before the Board.



REMAND

Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  The 
statement of the case (SOC) issued in January 2002 did 
provide citation to 38 C.F.R. § 3.159, the regulation 
implementing the VCAA.  However, at no time did the RO send a 
letter to the veteran telling him what was needed to 
substantiate this claim and whose responsibility it would be 
to obtain such evidence.  The Court recently addressed the 
notice provisions of the VCAA in the context of a claim for 
an earlier effective date, such as in this case, and stated 
that it could not be predicted what evidence would be 
submitted once the claimant was given proper notice.  Huston 
v. Principi, No. 01-575 (Vet. App. July 11, 2003).  

The situation is similar in this case.  The basis of the 
denial of the veteran's claim is that it is not factually 
ascertainable whether an increase occurred in the year prior 
to January 15, 1998.  The veteran has submitted evidence 
reflecting treatment in 1996, but has not submitted evidence 
reflecting that he experienced an increased severity of 
disability beyond that present in 1996 in the year prior to 
the January 1998 informal claim.  Harper v. Brown, 10 Vet. 
App. 125 (1997) (holding that "38 U.S.C. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are not applicable when the factually 
ascertainable increase in severity occurred more than one 
year prior to receipt of the claim for increased 
compensation); see also VAOPGCPREC 12-98.  

As a result of lack of proper notification of the VCAA to the 
veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  Accordingly, the case is remanded for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  This notice must be specific 
to the effective date claim on appeal.  
Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

The veteran should be advised of 
alternative types of evidence he may 
submit or identify to substantiate his 
claim as to when the severity of his 
service-connected disability increased, 
including statements from former 
employers, supervisors, or co-workers, 
clinical records during the relevant year 
period just prior to the January 1998 
claim, written opinions from physicians 
or other health care providers, and the 
like. 

2.  Then, after the preceding has been 
accomplished and further development as 
may be subsequently deemed necessary has 
been undertaken and competed, 
readjudicate the issue of entitlement to 
an effective date prior to January 15, 
1998, for the assignment of a 40 percent 
evaluation for spondylolisthesis, 
lumbosacral spine, L1-S1, with disc space 
narrowing.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be afforded the 
applicable period of time for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  The veteran's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




